Title: [November 1768]
From: Washington, George
To: 




Novr. 1. In Williamsburg Dined at the Speakers—with many Gentlemen.
 


2. In Ditto. Dined at the Attorney Genls. with Lord Botetourt (the Govr.) & many other Gentlemen.


   
   Botetourt described to Lord Hillsborough his dining out during his first week in Williamsburg: “I have been asked every day to dinner by the principal Gentlemen and am at present upon the very best terms with all. I like their stile exceedingly” (1 Nov. 1768, P.R.O., C.O.5/1346, f. 104).



 


3. In Ditto. Dined at Mrs. Dawson’s.
 


4. In Ditto. Dined with several Gentlemen at Ayscoughs. Colo. Byrds Lottery began drawing.


   
   Christopher Ayscough and his wife Anne (both died c.1772) had recently opened a tavern on Francis Street about 100 yards south of the Capitol. Before Governor Fauquier died in March, Christopher had been a gardener at the palace, and Anne had cooked for the governor, performing her duties so well that she was rewarded with a bequest of £250 from Fauquier’s estate. That sum was probably used to buy and stock the tavern, the chief attractions of which were Mrs. Ayscough’s cooking skills and a supply of fine liquors (Va. Gaz., P&D, 6 Oct. 1768; gibbsPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 147–48).



   
   Col. William Byrd III, in a desperate attempt to pay his debts, was raffling off much of his property, including “the intire towns of rocky ridge and shockoe, lying at the Falls of James river,” valued at over £50,000, at £5 per ticket (Va. Gaz., R, 23 July 1767). Besides owing gambling losses, Byrd was the largest single debtor to the estate of the late Speaker-Treasurer John Robinson. Upon Robinson’s death it was discovered that he had loaned out personally over £100,000 worth of retired notes which had been issued
   
by the Virginia government to finance the French and Indian War. The paper notes were supposed to be destroyed as they were collected by the treasurer in payment of taxes and fees to the government, but Robinson privately had made loans to dozens of large and important but financially pressed planters, many of whom were burgesses or council members. To settle Robinson’s estate and satisfy his creditors (mainly the government), his administrators had to force the sale of the land and slaves of a number of Robinson’s debtors. Some debtors, like William Byrd, turned to lotteries. Besides causing financial confusion, the “Robinson affair” created an unsettling effect on the political life and social fabric of Virginia in the late years of the colonial period (see maysDavid John Mays. Edmund Pendleton, 1721–1803: A Biography. 2 vols. Cambridge, Mass., 1952., 1:174–208).


   
   
   
   GW, who, unlike Byrd, did not gamble for high stakes, lost £1 at cards today (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281).



 


5. Dined at Mrs. Campbells where I had spent all my Evenings, since I came to Town.


   
   Today GW bought 100 forms for leasing land to tenants at John Dixon and Alexander Purdie’s printing office on Duke of Gloucester Street. A few days earlier he had purchased 4 almanacs, probably at this same place (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281).



 


6. Left Williamsburg—& Dined & lodgd at Colo. Bassetts.

   
 


7. Set out for home with Betcey Dandridge. Dined at King Wm. Court Ho. & lodgd at Mr. Wm. Ayletts.


   
   betcey: Elizabeth Dandridge (b. 1749), the younger of Mrs. Washington’s two sisters who reached adulthood. In 1773 she married William Aylett’s brother John.



   
   The “publick house” at King William Court House was described in 1777 as being “72 feet by 20 with a portico the whole length, there are 4 rooms below and 4 above, with 4 closets on a floor” (Va. Gaz., D&H, 26 Dec. 1777). The tavern was leased to various innkeepers by its owners, the Quarles family of King William County.



   
   William Aylett (1743–c.1781) of Fairfield, King William County, which county he represented as a burgess 1772–75 and in all five of the Virginia Conventions 1774–76, was appointed in 1776 deputy commissary for the Continental Army, serving until his death.



 


8. Dined at Parkers and lodgd at Fredericksburg.
 


9. Reached home in about 7 Hours & an half. Found Doctr. Rum[ne]y & Miss Ram[sa]y here.


   
   Patsy Custis probably had another attack of epilepsy about this date, because during Rumney’s visit he bled her and gave her another “vial of Drops” and two more musk capsules (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers).



 


10. At Home all day. The Doctr. & Miss Ramsay went home.
 


11. Rid to Muddy hole Doeg run and the Mill. Mr. Magowan & Mr. Stedlar came to Dinner as Mr. R. Alexr. did in the Aftern.



   
   Walter Magowan was now the Rev. Mr. Magowan, having taken his Episcopal orders in England in the summer of 1768.



 


12. Went Fox huntg. in the Neck. Started & was run out of hearg. of the Dogs—owing to the Wind. Whether they catchd or not is not known.
 


13. Went to Pohick Church, & dined at Home with Mr. Ths. Triplet H. Manley & Mr. Peake.
 


14. Rid to Muddy hole & all my Plantns.
 


15. Went a Fox hunting in the Neck. Catchd a bitch fox—after an hour and 40 Minutes chace.
 


16. Went to Colo. Fairfax’s & Dind with Mrs. Wn. & Miss Dandridge. Returnd in the Afr.
 


17. Went up to a Race by Mr. Beckwiths & lodgd at Mr. Edwd. Paynes.


   
   Mr. Beckwith is possibly the Marmaduke Beckwith who appears on the tax lists of Fairfax County for 1782 and 1785 (heads of familiesHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 18, 85).



 


18. Returnd home. Breakfasted at Captn. McCartys—& came by the Mill & Muddy Ho.
 


19. At home all day—alone.
 


20. At home all day alone.
 


21. Went up to Court and returnd in the Evening with my Brothr. John.


   
   GW was attending the Fairfax County court as a justice for the first time since taking his oaths of office 21 Sept. The Fairfax court by law convened on the third Monday of every month except when there was no business to be considered, and it continued to meet, beginning daily about 9:00 A.M., until the docket for the month was finished, usually within six days (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:489–91, 8:47). In November the court convened on this date and remained in session until 24 Nov., but GW was present only today (Fairfax County Order Book for 1768–70, 56–75, Vi Microfilm). Like most Virginia county justices of the time, GW attended court primarily at his convenience, coming when his affairs allowed or when a matter of special concern was to be heard. Irregular attendance, however, seldom caused any problems, because the law only required a quorum of 4 justices, a number that was relatively easy to obtain from the many available, especially in Fairfax County where

several of the 23 justices lived in Alexandria near the courthouse (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:489; sydnorCharles S. Sydnor. American Revolutionaries in the Making: Political Practices in Washington’s Virginia. 1952. Reprint. New York, 1965., 79). County courts had powers and responsibilities in many areas as most criminal, civil, moral, administrative, and political matters in the counties came under their jurisdiction. They could try nearly all crimes committed by slaves and, for freemen, those crimes, such as minor theft and assault, that did not involve punishment by loss of life or limb. Civil cases heard by the monthly courts—usually suits for land, debts, or damages—had to be for at least 25s. or 200 pounds of tobacco. Suits of less value were decided out of court by individual justices. County courts also levied some taxes, registered most legal documents, judged cases of bastardy and public drunkenness, supervised the care of orphans by guardians or the parish vestry, issued ordinary licenses and set tavern prices, controlled the construction of roads and public buildings, and either recommended or appointed most county officials, including militia officers below the rank of brigadier. Justices as individuals, besides handling minor civil cases, had other duties and powers, such as the right to order attachments of property for debt and the right to issue warrants and peace bonds (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:491–92, 6:105–11; sydnorCharles S. Sydnor. American Revolutionaries in the Making: Political Practices in Washington’s Virginia. 1952. Reprint. New York, 1965., 76–83; chitwoodOliver P. Chitwood. Justice in Colonial Virginia. 1905. Reprint. New York, 1971., 80–87).



 


22. Went a fox huntg. with Lord Fairfax & Colo. Fairfax & my Br. catchd 2 Foxes.
 


23. Went a huntg. again with Lord Fairfax & his Brother, & Colo. Fairfax, Catchd nothing that we knew of. A fox was startd.
 


24. Mr. Robt. Alexander here. Went into the Neck.
 


25. Mr. Bryan Fairfax as also Messrs. Grayson & Phil. Alexander came here by Sunrise. Hunted & catchd a fox with them & My Lord his Br. & Colo. Fairfax all of whom with Mrs. Fx. & Mr. Watson of Engd. dind here.

   
   
   Benjamin Grayson (d. 1757) immigrated to Virginia from Scotland and built Belle Air, two miles south of Occoquan Creek, Prince William County. He married twice-widowed Susannah Monroe (1695–1752). Of their four children this Mr. Grayson was probably William (c.1736–1790), the third son, who, after graduating from the College of Philadelphia (now University of Pennsylvania) in 1760, returned to practice law in Dumfries, which became the Prince William County seat in 1762 (w.p.a. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 91).



   
   Mr. Watson of England is possibly Josiah Watson, who settled in Alexandria as a merchant before the Revolution. In answer to a query from the Whitehaven tobacco partnership of Dixon & Littledale, Harry Piper of Alexandria wrote on 14 July 1775: “Mr. [Josiah] Watson has been here and Trading Now about two or three Years, and is generally esteemed by all his acquaintances” (Piper Letterbook, ViU).



 


26. Hunted again in the above Compa. but catchd nothing.
 


27. Went to Church.

 


28. Went to the Vestry at Pohick Church.


   
   After settling on the tithes for the year and disposing of minor business, the vestry discussed the proposed new Pohick Church. Agreement was reached that “notice be given in the Virginia and Maryland Gazettes of the building of the said Church, and that the undertakers may attend at the Vestry House at Pohick on the first friday in March next with Plans and Estimates” (Truro Vestry Book, 136, DLC; see also Va. Gaz., R, 2 Feb. 1769). No division among the vestrymen over this action was recorded.



 


29. Went a Huntg. with Lord Fairfax & catchd a Fox.
 


30. At home all day. Colo. Mason & Mr. Cockburne came in the Evening.

   
   
   Martin Cockburn, son of Dr. Thomas and Rachel Moore Cockburn, of Jamaica, settled in Virginia after marrying Ann Bronaugh, daughter of Jeremiah Bronaugh, of Fairfax, and cousin of George Mason. His estate was Springfield near Colchester. Cockburn served on the Truro Parish vestry 1770–79.



